Case: 12-60417       Document: 00512215869         Page: 1     Date Filed: 04/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 22, 2013
                                     No. 12-60417
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOHN WILLIAM EMORY, III,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:05-CR-164-1


Before DeMOSS, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       John William Emory, III, appeals the five-year prison term imposed upon
revocation of the probation sentence he received following his 2011 conviction for
wire fraud.      He argues that his revocation sentence is well above the
recommended range of 4 to 10 months and unreasonable under the
circumstances.
       The district court’s sentencing decision was not plainly unreasonable. See
United States v. Kippers, 685 F.3d 491, 496 (5th Cir. 2012). Before pronouncing

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60417     Document: 00512215869    Page: 2   Date Filed: 04/22/2013

                                 No. 12-60417

Emory’s sentence, the district court expressly considered the policy statements
in Chapter Seven of the Guidelines Manual promulgated by the United States
Sentencing Commission, the applicable policy statement range under § 7B1.4(a),
the maximum statutory sentence that Emory faced, and the appropriate
sentencing factors, particularly the need for the sentence imposed to reflect the
seriousness of the offense and to protect the public. The court then elected to
impose a five-year prison term, the maximum statutory sentence allowed, after
finding, inter alia, that Emory had victimized many people, violated multiple
conditions of his release, showed a lack of remorse, and was granted leniency
when his probation was not revoked after the filing of an earlier revocation
petition.
      While Emory’s sentence exceeded the applicable policy statement range,
it was within the statutory maximum he faced. See 18 U.S.C. § 3565(a)(2);
United States v. Pena, 125 F.3d 285, 288 (5th Cir. 1997). This court has
routinely upheld such sentences. See United States v. Whitelaw, 580 F.3d 256,
265 (5th Cir. 2009).     Accordingly, the judgment of the district court is
AFFIRMED.




                                       2